Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8, 10-12, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GATTER et al. (WO 2015/106142) in view of Olsen, III et al. (US 2009/0254240).



Claim 2, GATTER teaches a machine management system comprising:
one or more servers implemented in a cloud-based environment (par. 30: The central location 110 can include a centrally located computer, a network of computers, or one or more centrally located servers), wherein the one or more servers are (1) remotely located from a plurality of individually movable and controllable machines (par. 30: The central location 110 can be adapted to store, interpret, and communicate data from one or more cleaning machines 105) and (2) in wireless communication with said machines over a network (par. 39:  controller 200 of machine 108 in addition to being sent to the central location 110 via the network 120), wherein the one or more servers are configured to:
(a) receive (i) operational data generated or collected onboard each of the plurality of machines (par. 41: the communications module 220 can communicate the non-cleaning machine data described above and the sensed characteristics (i.e. machine data) also described above to the central location 110) and (ii) one or more unique identifiers associated with the plurality of machines (par. 30: The central location 110 can be adapted to store, interpret, and communicate data from one or more cleaning machines 105, and can also interpret the data and communicate the interpreted data to a user.  Thus, data communicate to/from one or more cleaning machines 105 inherently includes identification data unique to each cleaning machine 105).
GATTER does not teach: (b) generate an output signal based on a comparison of the operational data to one or more operational parameters, wherein the one or more operational parameters are set or determined based on the one or more unique identifiers. 
In the field of endeavor, Olsen teaches a system for maintenance a fleet of vehicles.  He goes on to teach a server 130 that receives operational data from a fleet of vehicles 100 which are sensed by a plurality of sensors placed within a vehicle (par. 38).  The server 130 receives, stores, and analyzes the collected data to determine a dead or dying component based on the received sensed data correlated against data of known component lifespan for a particular vehicle model (par. 42-43).  Once a fault has been identified, a alert notification module 265 at the server is configured to generate an alert code, assign a level of priority to the alert, and provide the alert to both the vehicle driver (par. 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify GATTER’s system to include generation of output signal based on comparison of sensed data as taught by Olsen in order to alert the vehicle’s driver of an imminent danger that needed care and attention (Olsen par. 37).

Claim 3, the combination teaches wherein the plurality of machines comprise at least one rideable floor cleaning machine that is automated or remotely controllable (GATTER par. 17: the cleaning machine 105 is a "ride-on" floor cleaning machine, although the machine 105 can take the form of a "walk-behind" cleaning machine. The cleaning machine 105 is configured to clean a surface such as a floor and includes, among other things, a frame or chassis 125). 

Claim 4, the combination teaches wherein the operational data comprises data associated with an operation of the plurality of machines or one or more components of the plurality of machines (GATTER par. 26: The position sensors 215b can sense the position of the cleaning machine 105 or the position of one or more components of the cleaning machine 105). 

Claim 5, the combination teaches wherein the operational data comprises an operational time, a charging time, a charge level, a cycle life, a structural integrity, a movement pattern, or a number of revolutions (GATTER par. 26:  For example, the control system can include a rotational sensor to detect speed(s) of brushes of the brush unit 135, motion or distance sensors to detect the distance the cleaning machine 105 has traveled, one or more timers for detecting a length of time the cleaning machine 105 has been used and/or the length of time any particular component).

 	Claim 6, the combination teaches wherein the one or more components comprise an electrochemical cell, a drive motor, a traction motor, a brush motor, a vacuum motor, a power switch, a seat switch, an emergency control switch, a scrub head, a squeegee, a seat, a steering wheel, a solution tank, a recovery tank, a detergent sub-assembly, a brake coil, or a brake control pedal (GATTER par. 26:  For example, the control system can include a rotational sensor to detect speed(s) of brushes of the brush unit 135, motion or distance sensors to detect the distance the cleaning machine 105 has traveled, one or more timers for detecting a length of time the cleaning machine 105 has been used and/or the length of time any particular component).

Claim 7, the combination teaches wherein the one or more operational parameters comprise a threshold operational time for the plurality of machines, a threshold usage time for one or more components of the plurality of machines, a predetermined movement pattern or profile associated with the plurality of machines, or a threshold charging time (GATTER par. 26:  For example, the control system can include a rotational sensor to detect speed(s) of brushes of the brush unit 135, motion or distance sensors to detect the distance the cleaning machine 105 has traveled, one or more timers for detecting a length of time the cleaning machine 105 has been used and/or the length of time any particular component).

Claim 8, the combination teaches wherein the output signal comprises a message or an alert (Olsen par. 37: sending alert to driver). 

Claim 10, the combination teaches wherein the message or alert indicates that a threshold value associated with the one or more operational parameters is exceeded (GATTER par. 52: a threshold value is a value related to a certain type of sensor such that data from the certain type of sensor crossing the threshold value is indicative of potential fault).

Claim 11, the combination teaches the message or alert indicates that a threshold value associated with the one or more operational parameters is not met (GATTER par. 52:  a threshold may be a minimum value, such that dropping below the threshold is indicative of a potential fault.).

Claim 12, the combination teaches wherein the message or alert indicates a failure or a suboptimal operation of the one or more components (GATTER par. 52:  a threshold may be a minimum value, such that dropping below the threshold is indicative of a potential fault).

Claim 17, the combination teaches wherein the plurality of machines are configured to provide or transmit the operational data to the one or more servers at one or more predetermined time intervals (GATTER par. 41: the communications module 220 can communicate the non-cleaning machine data described above and the sensed characteristics (i.e. machine data) also described above to the central location 110 during a work period).

Claim 19, the combination teaches wherein the operational parameters are determined based on a property or characteristic of an environment in which the plurality of machines are configured to operate (GATTER par. 26: For example, the control system can include a rotational sensor to detect speed(s) of brushes of the brush unit 135, motion or distance sensors to detect the distance the cleaning machine 105 has traveled, one or more timers for detecting a length of time the cleaning machine 105 has been used and/or the length of time any particular component (e.g., brushes of the brush unit, squeegees of the suction device 140, or other elements that may require occasional maintenance or replacement).  Thus, distance the machine 105 traveled would be based on the size of the environment machine 105 has to clean).

Claim 20, the combination teaches wherein the property or characteristic comprises a size or footprint of the environment (GATTER par. 26: For example, the control system can include a rotational sensor to detect speed(s) of brushes of the brush unit 135, motion or distance sensors to detect the distance the cleaning machine 105 has traveled, one or more timers for detecting a length of time the cleaning machine 105 has been used and/or the length of time any particular component (e.g., brushes of the brush unit, squeegees of the suction device 140, or other elements that may require occasional maintenance or replacement).  Thus, distance the machine 105 traveled would be based on the size of the environment machine 105 has to clean). 

Claim 21, the combination teaches wherein the one or more servers are further configured to automatically order a replacement part or generate a request for a replacement part based on an identification of a failure or a suboptimal operation of one or components of the plurality of machines (GATTER par. 37: The Maintenance Module 270 is configured to automatically check the components inventory for components required to perform a repair based on the alert code, automatically order any components required that are not currently in the inventory, automatically coordinate a repair based on the alert code, automatically notify the vehicle driver of the repair visit, and/or automatically dispatch the components required for the repair visit).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GATTER et al. (WO 2015/106142) in view of Olsen, III et al. (US 2009/0254240), and further in view of Gu et al. (US 2014/0247941).

Claim 18, the combination does not teach wherein the one or more servers are configured to query the plurality of machines for the operational data at one or more predetermined time intervals.
In the field of endeavor, Gu teaches a data request inititated by a service provider server, sensor data is periodically requested from one or more of the wireless sensors and stored in cloud storage (par. 81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system for retrieving data by enabling the server to provide request periodically as taught by Gu in order to provide data gathering in a consistence manner.


Allowable Subject Matter
Claims 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683